 


114 HR 2266 IH: Commercial Real Estate and Economic Development Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2266 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Ms. Judy Chu of California (for herself, Ms. Hahn, Ms. Meng, Mr. Payne, Ms. Clarke of New York, Ms. Adams, Mr. Takai, Mrs. Lawrence, Mr. Moulton, Mr. Bera, and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To extend the low-interest refinancing provisions under the Local Development Business Loan Program of the Small Business Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commercial Real Estate and Economic Development Act of 2015 or the CREED Act of 2015. 2.Restoration of low-interest refinancing under the local development business loan program (a)Repeal and restorationSubsection (b) of section 1122 of the Small Business Jobs Act of 2010 (15 U.S.C. 696 note) is repealed, and the provision of law struck by such subsection, and any regulations promulgated pursuant to such sections, as were in effect on September 26, 2012, are restored and revived. 
(b)Effective dateEffective 5 years after the date of enactment of this Act, section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) is amended by striking subparagraph (C). 3.Rule of constructionThe amendments made by section 2 may not be construed as an authorization of appropriations for the purpose of carrying out such amendments or the loan program established under section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696). 
 
